J. Fred Jones, Justice, dissenting. I do not agree with the majority view in this case. On June 23, 1966, appellees filed their motion for a new trial, alleging .that the verdict was grossly inadequate, that the verdict was against the preponderance of the evidence and that the verdict reflected that the jury did not understand {the testimony presented. On June 27, 1966, appellees filed an amendment to their motion for new trial, alleging what amounts to newly discovered evidence as additional grounds for a new trial. It is obvious to me from the record before us, that this case was tried as the last in a series of three condemnation cases by tired counsel, with tired witnesses and before a tired judge. The broad discretion of a trial ■judge in granting new trials is not questioned. I feel that the trial court could have very logically granted a new trial on appellees’ original motion in this case without abuse of discretion, and it is my view that the trial court’s broad discretion was not narrowed to tbe point of abuse when it predicated its order for a new trial upon the amendment, rather than tbe original motion. I would affirm.